per curiam:
En cumplimiento de nuestra resolución dictada el 11 de diciembre de 1959 en el presente procedi-miento de desaforo el Procurador General de Puerto Rico presentó el 7 de enero de 1960 una querella de disbarment contra el abogado Rafael Fuertes que contiene los siguientes cargos:
“1. El querellado Lie. Rafael R. Fuertes violó lo dispuesto por la sección 15 de la entonces vigente Ley Notarial, 4 L.P.R.A. see. 825, y el Canon núm. 22 de los de Ética Profesional, al actuar como notario en el otorgamiento de la escritura núm. 16 de 6 de noviembre de 1954 sin que estuviesen presentes los tes-tigos, a pesar de lo cual, hizo constar, falsamente, en la referida escritura que ésta se otorgaba ante los referidos testigos.
“2. El querellado, Lie. Rafael R. Fuertes, incurrió en con-ducta impropia de un abogado al inducir al Lie. Antonio Bandín del Manzano, subalterno suyo, a violar lo dispuesto por la sec-ción 15 de la Ley Notarial entonces vigente, 4 L.P.R.A. see. 825, al requerirle que firmase como testigo de la escritura núm. 16 de 6 de noviembre de 1954 ante el querellado, en cuyo acto de otorgamiento no estuvo presente el referido Lie. Antonio Sandín del Manzano.
“3. El querellado, Lie. Rafael R. Fuertes, incurrió en con-ducta impropia de un abogado al inducir a la señorita Teresa Biaggi Lugo, subalterna del querellado, a violar lo dispuesto en la sección 15 de la entonces vigente Ley Notarial, 4 L.P.R.A. see. 825, al requerirle que firmase como testigo de la escritura núm. 16 de 6 de noviembre de 1954 ante el querellado, en cuyo otorgamiento no estuvo presente la referida Teresa Biaggi Lugo.
“4. El querellado violó lo dispuesto por la sec. 17 de la Ley Notarial vigente, 4 L.P.R.A. see. 827, cuando al actuar como notario en el otorgamiento de la escritura núm. 16 de 6 noviembre de 1954, dejó en ésta espacios en blanco, los cuales fueron llenados luego del otorgamiento por el querellado o por su secretaria.
“5. El querellado actuó como notario en el otorgamiento de la escritura núm. 16 de 6 de noviembre de 1954 en la cual era parte interesada. Al hacer esto, el querellado violó lo dispuesto por la Sección 8 de la Ley Notarial, entonces vigente, 4 L.P.R.A., see. 818, e incurrió en conducta inmoral e impropia de un abogado.
*436“6. El querellado violó el juramento dispuesto por la sec-ción 5 de la entonces vigente Ley Notarial, 4 L.P.R.A., see. 815, el cual prestó al entrar en el ejercicio de su cargo, e incurrió en una violación del Canon núm. 22 de los de Ética Profesional y en conducta inmoral e impropia de un abogado cuando, al actuar como notario en el otorgamiento de la escritura número 16 de 6 de noviembre de 1954, manifestó falsamente al Sr. Arte-mio Pedrosa, uno de los otorgantes, que, según habían pactado, la obligación garantizada por la hipoteca que se constituía mediante la referida escritura sería por un término de tres años, a pesar de lo cual hizo constar en la escritura un vencimiento en el término de un año.
“7. El querellado, Lie. Rafael R. Fuertes, incurrió en con-ducta impropia de un abogado cuando, al manifestar que actuaba en representación del Lie. Rafael Rodríguez Erna, requirió del Sr. Artemio Pedrosa que le pagase $42.00 como honorarios para el referido abogado quien — según manifestó el querellado — era el notario que iba a intervenir en el otor-gamiento de la escritura que resultó ser la núm. 16 de 6 de noviembre de 1954 ante el querellado, cuando el Lie. Rafael Rodríguez Erna no iba a intervenir, ni intervino en tal otor-gamiento.
“8. El querellado, Lie. Rafael R. Fuertes, cobró al Sr. Arte-mio Pedrosa intereses usurarios sobre un préstamo por la can-tidad de $2,000, incurriendo así en el delito de usura, misdemeanor, (33 L.P.R.A., sec. 1751) y en conducta inmoral e impropia de un abogado.
“9. El querellado cobró al Sr. Artemio Pedrosa intereses usurarios sobre un préstamo por la cantidad de $300, incurriendo así en el delito de usura, misdemeanor, (33 L.P.R.A., sec. 1751) y en conducta inmoral e impropia de un abogado.”
Contestó el querellado los cargos en la siguiente forma:
“1. En cuanto a los cargos número 1, 2 y 3, el querellado admite que en el otorgamiento ante él de la escritura número 16 de 6 de noviembre de 1954, no estuvieron presentes el Lie. Antonio Sandín del Manzano, ni la Srta. Teresa Biaggi Lugo, quienes figuran como testigos en dicha escritura, a pesar de que en la misma se hace constar que estuvieron presentes; se niega el resto de las alegaciones contenidas en dichos cargos, alegando además el querellado que sus actuaciones a ese respecto fueron de entera buena fe y no causaron perjuicios ni lesio-*437naron los derechos de persona alguna y, finalmente, que a la fecha del otorgamiento de la escritura en cuestión el requisito de la presencia de testigos era generalmente considerado como obsoleto e innecesario, hasta el punto, que pocos meses después de otorgada la mencionada escritura número 16, se presentó el proyecto del Senado 551 que luego se convirtió en la Ley núm. 99 de 27 de junio de 1956 (4 L.P.R.A. 13), la cual dis-pone, específicamente, que no será necesaria la presencia de testigos al otorgarse escrituras de la naturaleza de la autorizada por el querellado.
“2. En cuanto al cargo número 4, el querellado niega haber violado la disposición legal a que se refiere dicho cargo, alegando en contrario que los espacios en blanco que se llenaron luego de otorgarse la escritura fueron los que necesaria e indispen-sablemente tenían que dejarse en blanco.
“3. El querellado niega lo alegado en los cargos números 5, 6, 7, 8 y 9.” (1)
Por resolución del 13 de mayo de 1960 nombramos al Juez Federico Tilén para actuar de Comisionado Especial a los efectos de oír y recibir la prueba que las partes pudie-ran presentarle, certificar la misma y remitirla a este Tribunal con sus conclusiones de hecho.
Se celebraron vistas ante el Comisionado Especial, y éste, después de haber considerado la prueba aducida por las par-tes, una estipulación sometida por ellas sobre ciertos hechos y los alegatos sometidos, llegó a las siguientes “Conclusiones de Hecho”:
“El querellado, Lie. Rafael R. Fuertes, es abogado y notario desde 1938, con un encomiable historial profesional, religioso y cívico. El Sr. Artemio Pedrosa cursó cinco años de escuela elemental, trabajó mucho tiempo en la agricultura, y después ha sido empleado en el Departamento de Agricultura y Comercio. Era dueño de una finca de cerca de una cuerda de terreno en el barrio Monacillos, de Río Piedras. La querella en este caso surgió como resultado de dos préstamos hechos por el primero *438al segundo, siendo los cargos los que se exponen bajo los núme-ros del I al IX.
‘I. El querellado, Ledo. Rafael R. Fuertes, violó lo dispuesto por la sección 15 de la entonces vigente Ley Notarial, 4 L.P.R.A. See. 825, y el Canon núm. 22 de los de Ética Profesional, al actuar como notario en el otorgamiento de la escritura núm. 16 de 6 de noviembre de 1954 sin que estuviesen presentes los testigos, a pesar de lo cual, hizo constar, falsamente, en la refe-rida escritura que ésta se otorgaba ante los referidos testigos.
‘II. El querellado, Ledo. Rafael R. Fuertes, incurrió en con-ducta impropia de un abogado al inducir al Ledo. Antonio San-dín del Manzano subalterno suyo, a violar lo dispuesto por la sección 15 de la Ley Notarial entonces vigente 4 L.P.R.A. See. 825, al requerirle que firmase como testigo de la escritura núm. 16 de 6 de noviembre de 1954 ante el querellado en cuyo acto de otorgamiento no estuvo presente el referido Ledo. Antonio Sandín del Manzano.
‘III. El querellado incurrió en conducta impropia de un abogado al inducir a la señorita Teresa Biaggi Lugo, subalterna del querellado, a violar lo dispuesto en la Sección 15 de la enton-ces vigente Ley Notarial, 4 L.P.R.A. See. 825 al requerirle que firmase como testigo de la escritura núm. 16 de 6 de noviem-bre de 1954 ante el querellado, en cuyo otorgamiento no estuvo presente la referida Teresa Biaggi Lugo.’
“En cuanto a estos tres cargos la prueba demuestra lo siguiente:
“Para el 1954 el Lie. Fuertes tenía un capital de ciento cincuenta mil ($150,000) dólares y ocupaba el cargo de jefe de la División Legal de la Junta de Planificación de Puerto Rico. El 6 de noviembre de ese año fue a la residencia del Sr. Pedrosa y obtuvo las firmas de éste y esposa en la escritura que autorizaba el propio querellado — Escritura núm. 16 de Hipoteca en Garantía de Pagaré al Portador, otorgada el seis de noviembre de 1961. En esa escritura el querellado, en su carácter de notario, hizo constar que los otorgantes y testigos firmaron todos en un solo acto, cuando lo cierto es que éstos no estaban presentes y firmaron algún día posterior al 6 de noviembre de 1954.
“Las personas que aparecen como testigos de la escritura eran subalternos del querellado y firmaron a solicitud de éste. El Lie. A. Sandín del Manzano era abogado en la Junta de *439Planificación y la señorita Teresa Biaggi era una de las secre-tarias de la División Legal de la Junta.
TV. El querellado violó lo dispuesto por la Sección 17 de la Ley Notarial vigente, 4 LPRA Sección 827, cuando al actuar como notario en el otorgamiento de la escritura núm. 16 de 6 de noviembre de 1954 dejó en ésta espacios en blanco, los cuales fueron llenados luego del otorgamiento por el que-rellado o por su secretaria.’
“Sobre este cargo la prueba indica que cuando en la tarde del 6 de noviembre de 1954 los esposos Pedrosa-Berríos fir-maron ante el querellado la escritura de hipoteca, permanecían en blanco los espacios correspondientes al número y fecha de la escritura, el día del mes de noviembre y el año de venci-miento del pagaré, el número del affidavit del pagaré y el nom-bre de los testigos. Véase subrayado con lápiz rojo en el Exhibit 5, querellante. No se ha probado que esos espacios en blanco subsistieron al autorizarse finalmente la escritura.
‘V. El querellado actuó como notario en el otorgamiento de la escritura núm. 16 de 6 de noviembre de 1954 en la cual era parte interesada. Al hacer esto, el querellado violó lo dispuesto por la Sección 8 de la Ley Notarial, entonces vigente, 4 LPRA, See. 818, e incurrió en conducta inmoral e impropia de un abogado.’
‘VI. El querellado violó el juramento dispuesto por la sec-ción 5 de la entonces vigente Ley Notarial, 4 LPRA, Sección 815, el cual prestó al entrar en el ejercicio de su cargo, e in-currió en una violación del Canon núm. 22 de los de Etica Profesional y en conducta inmoral e impropia de un abogado cuando, al actuar como notario en el otorgamiento de la escri-tura número 16 de 6 de noviembre de 1954, manifestó falsa-mente al Sr. Pedrosa, uno de los otorgantes, que, según ha-bían pactado, la obligación garantizada por la hipoteca que se connstituía mediante la referida escritura sería por un término de tres años, a pesar de lo cual hizo constar en la escri-tura un vencimiento en el término de un año.’
“La prueba testifical presentada con relación a estos dos cargos y los siguientes es sumamente contradictoria en muchos aspectos. Ello ha requerido que hiciéramos un análisis dete-nido de todos los detalles de la prueba para formar juicio sobre lo realmente ocurrido.
*440“El Sr. Pedrosa estaba en una situación económica muy difícil y necesitó un préstamo. A tal fin encargó al corredor, Sr. Bernabé Martínez, para que le consiguiera el dinero. El Sr. Martínez lo llevó donde el Lie. Fuertes para que éste le .Thiciera el préstamo. El querellado, después de algún titubeo, convino con el Sr. Pedrosa en prestarle dos mil dólares para >que éste le pagara tres mil ($3,000) dólares más el 9% de "interés en caso de demora. Parece que el Sr. Pedrosa habló de que el préstamo fuese por tres años, pero creemos que el término no se estipuló expresamente. El Lie. Fuertes le in-dicó al corredor que fuera donde el Lie. Rafael Rodríguez Erna para que redactara la escritura de hipoteca.
“El día 6 de noviembre de 1954, estando lista la escritura y no pudiendo la Sra. Berrios de Pedrosa venir a San Juan, ni el Lie. Rodríguez Erna ir a la casa del Sr. Pedrosa, y debido a la urgencia que tenía el Sr. Pedrosa el Lie. Fuertes decidió ir a la residencia del Sr. Pedrosa para allí cogerle las firmas a los esposos Pedrosa-Berríos. A tal fin avisó a la oficina del Lie. Rodríguez Erna para que le enviaran la escri-tura después que cambiaran el nombre del notario autori-zante. Efectivamente, al salir de su trabajo esa tarde y acom-pañado del Sr. Martínez, el querellado fue a la casa del refe-rido matrimonio. Allí el Lie. Fuertes leyó en voz alta la escritura. Cuando el Sr. Pedrosa protestó de que la escritura fijase el vencimiento al año del otorgamiento, el Lie. Fuertes les manifestó que en vez de empezar a devengar intereses al año sería al año y medio, y que el préstamo subsistiría por tres años siempre que se pagara el interés correspondiente después &e transcurrido año y medio. A tal fin el querellado escribió de su puño y letra y firmó al dorso de un impreso de recibo lo siguiente:
‘6 de nov. de 1954. — Sirve la presente para hacer constar que este pagaré no devengará intereses de clase alguna hasta que transcurra un año y medio de haberse suscrito o se venda la finca hipotecada, el que ocurra primero. (Fdo.) R. Fuertes.’
“Lo mismo escribió y firmó el querellado al dorso del pagaré hipotecario al portador firmado esa tarde por los es-posos Pedrosa-Berríos.
“La escritura aparece, pues, otorgada ante el querellado como notario — Exhibit 5, querellante — y, como era de hipoteca en garantía de pagaré al portador, solamente la suscribieron *441como otorgantes el Sr. Artemio Pedrosa y su esposa la Si’a. Inocencia Berrios. El dinero fue entregado de contado en ese acto por el propio querellado, sin mencionar que el dinero no le pertenecía. Durante la investigación de estos hechos por el Fiscal, el querellado decía que el dinero no era de él pero que no recordaba de quién era. En la vista ante nos éste declaró que en 1958 recordó que el dinero era de su hermano de madre el Sr. Antonio R. Romanacce.
“Considerando todas las circunstancias de este caso, con-cluimos que el dinero prestado era del Lie. Fuertes, o estaba bajo su custodia en tal forma que él podía disponer libremente. Aun en el supuesto de que el dinero fuera de su medio her-mano, notamos que éste es un pariente en el segundo grado civil o de consanguinidad del notario.
‘VII. El querellado, Ledo. Rafael R. Fuertes, incurrió en conducta impropia de un abogado cuando, al manifestar que actuaba en representación del Ledo. Rafael Rodríguez Erna, requirió del Sr. Artemio Pedrosa que le pagase $42.00 como honorarios para el referido abogado quien — según manifestó el querellado — era el notario que iba a intervenir en el otorga-miento de la escritura que resultó ser la núm. 16 de 6 de no-viembre de 1954 ante el querellado, cuando el Ledo. Rafael Rodríguez Erna no iba a intervenir, ni intervino en el otorga-miento.’
“Con respecto a este cargo concluimos que de los dos mil dólares de contado entregados al Sr. Pedrosa, el Lie. Fuertes cobró y obtuvo cuarenta y dos ($42.00) dólares por los gastos de la escritura y sus honorarios como notario. Antes de ese día el Lie. Fuertes le había dicho al Sr. Pedrosa que los gastos de la escritura y los honorarios del Lie. R. Rodríguez Erna eran cuarenta y dos ($42.00) dólares. En el acto de la firma de la escritura y distribución del dinero no se aclaró para cuál de los dos notarios serían los honorarios.
‘VIII. El querellado, cobró al Sr. Pedrosa intereses usura-rios sobre un préstamo por la cantidad de $2,000, incurriendo, así en el delito de usura, misdemeanor, (S3 LPRA sec. 1751)/ y en conducta inmoral e impropia de un abogado.’
“En cuanto a este cargo nuestra conclusión es que la tran-sacción culminó en que el Lie. Fuertes le prestó dos mil ($2,000) dólares al Sr. Pedrosa para que éste le pagara al año*442y medio tres mil ($3,000) dólares y, si no pagaba el principal de tres mil dólares dentro de ese término de año y medio, el querellado recibiría, como recibió, intereses a razón del nueve por ciento anual desde que venciera el plazo de año y medio.
“Aun bajo la versión del querellado — que no hemos acep-tado — surgiría que éste violó la política pública al cobrar por adelantado cuatrocientos cinco ($405.00) dólares sobre un su-puesto préstamo de tres mil ($3,000) dólares. Según el que-rellado, él le entregó al Sr. Pedrosa dos mil quinientos noventa y cinco ($2,595) í1) dólares para que éste pagará tres mil <$3,000) dólares al año y medio. El interés recibido por el ^querellado excedería el límite fijado de nueve ($9.00) dólares -anuales por cada cien dólares, resultando un interés de 10.4%.
‘IX. El querellado cobró al Sr. Pedrosa intereses usura-años sobre un préstamo por la cantidad de $300. incurriendo así en el delito de usura, misdemeanor, (33 LPRA, See. 1751) y en conducta inmoral e impropia de un abogado.’
“A nuestro entender los hechos pertinentes sobre este cargo son los siguientes:
“A los seis meses del préstamo reseñado en los cargos ante-riores, el Sr. Pedrosa necesitó más dinero y volvió donde el Sr. Bernabé Martínez, con quien fue a la oficina del quere-llado. Allí convinieron en que el Lie. Fuertes le prestaría trescientos ($300.00) dólares al Sr. Pedrosa para que al año éste pagara cuatrocientos cincuenta ($450.00) dólares.
“El Sr. Martínez encargó al Lie. Guillermo Díaz Díaz para que preparara la escritura de tercera hipoteca, y el primero de junio de 1955 se otorgó la escritura núm. 9, Hipoteca Volun-taria en Garantía de Pagaré al Portador, ante dicho notario. En ese acto estaban presentes, además del notario, los esposos Pedrosa-Berríos y el Sr. Martínez solamente.
“Ese día el Sr. Martínez le entregó al Sr. Pedrosa tres-cientos ($300.00) dólares en efectivo y de esa cantidad el se-gundo le pagó al primero su comisión. Al día siguiente el corredor le pagó alrededor de veinticinco ($25.00) dólares al Ledo. Díaz Díaz por los gastos y honorarios de la escritura.
“E. 19 de septiembre de ese mismo año se canceló me-diante escritura el pagaré hipotecario al portador de cuatro-cientos. cincuenta ($450.00) dólares. Ante el notario, Lie. César Montilla, sólo comparecieron los esposos Pedrosa-Berríos y el Sr. Martínez. Allí el Sr. Pedrosa le pagó a éste los cua-*443trocientos cincuenta ($450.00) dólares y los intereses deven-gados según el pagaré hasta ese día, pero el Sr. Martínez no le dio recibo alguno.
“Con excepción del momento en que el Sr. Pedrosa y el Lie. Fuertes acordaron el préstamo, todos los trámites ulteriores fueron llevados a cabo por el Sr. Martínez y el Sr. Pedrosa,* sin la presencia del querellado.”
El querellante, respecto a esas conclusiones, no hizo real-mente objeción alguna. Se limitó a solicitar la eliminación de cierta oración por considerarla una conclusión de derecho, exponiendo, sin embargo, que la misma era innecesaria a los efectos de estimarse probado el cuarto cargo porque la evi-dencia ofrecida respecto al mismo era suficiente para com-probarlo.
Por su parte el querellado formuló nueve objeciones a las conclusiones del Comisionado Especial. La primera de ellas se refiere a que en la conclusión relativa a los primeros tres cargos se hizo constar que el año en que se había otorgado la escritura núm. 16, sobre hipoteca en garantía de pagaré al portador, había sido el año 1961, en vez del año 1954, y a que se había mencionado el año 1958 en el penúltimo párrafo-relativo al sexto cargo cuando el año correcto era el 1959. El querellante aceptó la existencia de esos errores y se allanó a que se hicieran las enmiendas correspondientes, por lo que se ordena que se tengan por enmendadas esas fechas en la forma propuesta por el querellado en su primera objeción. Las demás objeciones se refieren a la apreciación que hizo el Comisionado Especial respecto a la prueba presentada por ambas partes y carecen de méritos suficientes para darlas como buenas.
Hemos leído detenidamente la transcripción de la extensa, prueba oral y estudiado cuidadosamente la documental pre-sentada por las partes y, a juicio nuestro, las conclusiones de' hecho del Comisionado Especial están ampliamente sostenidas-*444por la prueba. Todos los cargos imputados al querellado fueron satisfactoriamente probados. En vista de la natu-raleza de esos cargos procede que al querellado se le separe del ejercicio de la profesión de abogado y notario en esta Isla, debiéndose dictar resolución a ese efecto.
Los jueces Asociados Sres. Serrano Geyls y Blanco Lugo no intervinieron.

 De las llamadas “Defensas Especiales”, entre ellas las de pres-cripción del delito de usura, habíamos dispuesto por nuestra resolución del 31 de marzo de 1960. Como tales las consideramos improcedentes.


 “(Escolio 1.) Menos doscientos dólares para el corredor y $42 para, el notario.”